Opinion of the court, by
Judge Lane :
The ease presents two questions: 1. Whether the evidence sufficiently shows that the defendant practiced medicine; and 2. Whether section 11 of the statute, imposing a penalty for practicing medicine by persons not members of any medical society, is inoperative on him, by reason of Thompson’s patent.
On the first point, the case shows that Jordon prescribed and administered medicines to two sick persons for fees. The stipendiary character of the service forbids the belief that it was an act of neighborly kindness, or the execution of a moral duty. Administering medicine may be the office of a nurse; but prescribing medicine to the sick, implies the exercise of skill in the discrimination of diseases, and the ^selection of fit remedies; to acquire which skill is the object of medical education, and to exercise which, for fees, is but another name for the practice of medicine. In the absence of explanation, we believe the -statement sufficiently shows that Jordan, in these cases, acted in the character of a physician.
In discussing the second question, I choose to divest the case of *281all matters, except those arising from its simplest merits. For present purposes, therefore, I assume that the right of prescribing and administering medicines, is a proper subject for a patent, and that the patent of 1823 is to all purposes regular and effective. I proceed to consider, whether the patent conveys such a right that the authority of the state may not control its exercise.
A large portion of the duty of the lawgiver, in every civilized community, consists in regulating the conduct of individuals, in different matters, for purposes of general welfare. Some acts of this nature are the objects of penal legislation. There is no moral turpitude in vending tickets of lotteries from other states, or in selling spirituous liquors to Indians; yet the good of society demands their prohibition. Other and the larger class are, in various forms, regulated by law. Thus, the act of keeping tavern is a lawful trade; yet, because it is of public concern that the convenience of travelers be secured, and because it is conducive to public morals that intemperance be suppressed, the legislature have forbidden its indiscriminate practice, and have placed those engaging in it under the watch of the court. And for reasons in some respect similar, peddlers and ferrymen are placed under the same supervision. The exercise of police powers by municipal corporations, the laws concerning the inspection of provisions, and the fixing of rates of toll for turnpikes and bridges, are examples of similar powers. So the business of grinding grain, a work strictly private, interests so many persons, that the legislature have deemed it proper to fix a price for labor. So the profession of law is of so public a nature, that its practice is wholly forbidden until after a reasonable demonstration of ability, and until after an opportunity has been offered to learn the morals of the practitioner. And the profession of medicine is regarded, by the legislature, as of a similar character, so that policy requires an examination ^should be instituted into the professional capacity of the practitioner before he shall be permitted to operate upon the health of citizens. In all these cases the interpretation of the law given, is justified by the obvious principle, that although a man’s rights to his own are absolute and indefeasible, yet these rights must be so used as not to infringe the rights of others, and may be so regulated as to promote the general good.
But the plaintiff in error, without denying these matters to be the suitable and ordinary subjects of legislation, insists the power *282of the legislature is limited in this case, because the patent, securing to Thompson the exclusive right of preparing and mixing medicines, emanated from the general government, under the authority of the constitution, and that its full effect can not be had unless it be holden altogether exempt from state control. This leads us to consider the nature and extent of such l’ights as accrue from letters patent for useful discoveries. Although the inventor had, at all times, the right to enjoy the fruits of his own ingenuity in every lawful form of which its use was susceptible, yet before the enactment of the statute he had not the power of preventing others'from participating in that enjoyment to the same extent with himself; so that, however the world might derive benefit from his labors, no profits ensued to himself. The ingenious man was therefore led either to abandon pursuits of this nature, orto conceal his results from the world. The end of the statute was to encourage useful inventions, and to hold forth as inducements to the inventor the exclusive use of his inventions for a limited period. The sole operation of the statute is to enable him to prevent others from using the products of his labors except with his consent. But his own right of using is not enlarged or affected. There remains in him, as in every other citizen, the power to manage his property, or give directions to his labors at his pleasure, subject only to the paramount claims of society, which requires that his enjoyment maybe modified by the exigencies of the community to which he belongs and regulated by laws which render it subservient to the general welfare, if held subject to state control. If the state should pass a law for the purpose of ^destroying a right created by the constitution, this court will do its duty; but an attempt by the legislature, in good faith, to regulate-the conduct of a portion of its citizens, in a matter strictly pertaining to its internal economy, we can not but regard as a legitimate exercise of power, although such law may sometimes indirectly affect the enjoyment of rights flowing from the federal government.
Judgment affirmed.